The present application 17/015,074, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on  7/17/2022;  
10/21/2021;10/27/2021;5/11/2021;1/21/2021  is in compliance with the provisions of     37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.







Statutory Review under 35 USC § 101
Claims 1-19,21-24 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 1-19,21-24 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 4, ¶ 0046, fig 13) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions












Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  
This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.
 	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,915,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,074
US Patent No. 10,915,578
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 	a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.



Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
      obtaining, with a computer system, a set of conditional statements, wherein:


       a conditional statement of the set of conditional statements is associated with an outcome subroutine that specifies operations in each of one or more branches of the conditional statement,
       a set of index values index the set of conditional statements, and
       a first outcome subroutine of a first conditional statement of the set of conditional statements uses a first index value of the set of index values, wherein the first index value is associated with a second conditional statement of the set of conditional statements;
        executing, with the computer system, a program instance of an application based on the set of conditional statements, wherein program state data of the program instance comprises:
         a set of vertices and a set of directed graph edges, wherein each of the set of vertices comprises a identifier value and is associated with one of the set of conditional statements, and wherein each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair,
a set of statuses, wherein each of the set of statuses is associated with one of the set of vertices,
        a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, and
       a set of scores, wherein each given score of the set of scores is associated with a given vertex and is based on a given conditional statement of the given vertex;
        updating, with the computer system, the program state data based on a set of inputs comprising a first input, wherein updating the program state data comprises:
         modifying a status of a first vertex of the set of vertices based on the first input,
       updating a vertex adjacent to the first vertex; and
        determining, with the computer system, an outcome score based on the set of scores after updating the program state data.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-49 of U.S. Patent No. 10,915,578 to arrive at the claims 1-20 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,074  determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges;  while  claim 1,20 of U.S. Patent No. 10,915,578, a set of vertex categories, wherein each of the set of vertex categories is a category value and is associated with a respective vertex of the set of vertices and is determined based on a respective conditional statement of the respective vertex, modifying a status of a first vertex of the set of vertices based on the first input,        updating a vertex adjacent to the first vertex; is absent of the limitation from instant application 17/015,074 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,831,452. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,074
US Patent No. 10,831,452
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.


Claim 1, 22  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising:
      obtaining, with a computing system, program state of a smart contract, wherein the program state encodes a directed graph, the directed graph comprising:
      a set of vertices, and
      a set of directed edges connecting respective pairs of vertices among the set of vertices,
      a wherein the program state includes a set of conditional statements and a set of entities;
       obtaining, with the computing system, a request encoding a set of conditional statement parameters corresponding to an amendment to the smart contract;
        determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;
        selecting, with the computing system, a second subset of the first subset based on the set of conditional statement parameters encoded in the request;
      determining, with the computing system, a set of selected entities based on the second subset;
       determining, with the computing system, whether a set of criteria associated with the set of selected entities is satisfied;
       updating, with the computing system, the set of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied;
        updating, with the computing system, the second subset based on the updated set of conditional statements; and
        storing, with the computing system, the program state in storage memory after updating the second subset.



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-22 of U.S. Patent No. 10,831,452 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,074  determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges, while  claim 1,22 of U.S. Patent No. 10,831,452, determining, with the computing system, a first subset of vertices in the directed graph, wherein each respective vertex of the first subset causes a state change of the program state in response to a respective conditional statement associated with the respective vertex being satisfied;; updating, with the computing system, the set        of conditional statement parameters based on the set of conditional statements in response to a determination that the set of criteria associated with the set of selected entities is satisfied; is absent of the limitation from instant application 17/015,074 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,990,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application

Instant US application: 17/015,074
US Patent No. 10,990,879
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 	a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.




Claim 1, 26  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
       obtaining, with a computer system, a first directed graph of a first program state of a symbolic artificial intelligence (AI) model, wherein:
      the first directed graph comprises a first set of vertices,
encodes a first set of conditions, and is associated with a first event-causing entity and a second event-causing entity, the first set of conditions being conditional statements,
        each respective vertex of the first set of vertices is associated with a status among a set of statuses,
the set of statuses comprises a first status, a second status, and a third status, and
       the first set of vertices comprises a first vertex and a second vertex associated with the first vertex via a directed edge,
      the first vertex is associated with a first condition, a satisfaction of the first condition by a first event caused by the first event-causing entity causes a status change of the first vertex from the third status to the first status or the second status, and
       a change of status of the first vertex from the third status causes the status of the second vertex to be changed to the third status;
       simulating, with the computer system, evolving program state of the symbolic AI model from the first program state by:
       determining a transaction graph based on a set of smart contract programs, wherein a first transaction graph vertex of the transaction graph is associated with the first event-causing entity, and wherein a second transaction graph vertex of the transaction graph is associated with the second event-causing entity;
        determining a transaction path between the first event-causing entity and the second event-causing entity based on the transaction graph;
       determining an inter-entity score based on the transaction path;
determining an initial set of actions using a trained neural network based on the first directed graph and a set of probability values associated with the first event-causing entity, and wherein at least one action of the initial set of actions is associated with the first event;
       forming a second directed graph based on the first directed graph and the initial set of actions, wherein
       the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;
       obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity;
       determining a set of reward values based on a second set of conditions associated with the second directed graph, the inter-entity score, the first entity property, and the second entity property, wherein each respective reward value of the set of reward values is associated with a respective vertex of the second directed graph, and wherein the first entity property modifies a first reward value associated with the first vertex, and wherein the second entity property modifies a second reward value associated with the third vertex;
        determining a first heuristic value for the first vertex based on a first category, wherein the first heuristic value is associated with a satisfaction of the first condition, and wherein the first vertex is categorized as being of the first category among a set of vertex categories;
determining a second heuristic value for the first vertex based on the first category, wherein the second heuristic value is associated with a failure of the first condition;
       determining, with the computer system, a set of action values of the first event-causing entity based on the set of reward values, the first heuristic value, the second heuristic value, and a set of paths starting from the first vertex to a terminal vertex; and
        determining and storing in memory, with the computer system, an outcome program state based on the set of action values, wherein the outcome program state is different from the first program state.



 It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-30 of U.S. Patent No. 10,990,879 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  instant application 17/015,074  determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; while  claim 1,30 of U.S. Patent No. 10,990,879, the second directed graph comprises a second set of vertices, and wherein a third vertex of the second set of vertices is associated with a second condition, and wherein a satisfaction of the second condition by a second event caused by the second event-causing entity causes a status change of the third vertex from the third status to the first status or the second status;   obtaining a first entity property stored in association with first event-causing entity and a second entity property stored in association with the second event-causing entity, is absent of the limitation from instant application 17/015,074 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.










Claims 1-20 (17/015,071) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1 of U.S. Patent No. 11132403. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,074
US Patent No. 11,132,403
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.


Claim 1, 19  A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:
        determining, with a computer system, that an event has occurred, wherein the event corresponds to modification of data stored by the computer system;













       selecting, with the computer system, a self-executing protocol among a plurality of self-executing protocols based on the event, wherein:
        the self-executing protocol comprises a set of conditions, a set of entities, a set of vertices, and a set of directed graph edges connecting the set of vertices,





        the set of vertices comprise different respective subsets of the conditions,
       the set of entities are encoded in an associative array,
       the set of conditions are encoded in an associative array,
       the set of vertices are encoded as a serialized array of vertices, wherein the serialized array of vertices is in a serialized data format in persistent storage,
       selecting is based on whether the event satisfies any of the set of conditions;
        deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges;
        determining, with the computer system, a set of triggerable vertices from the vertices of the directed graph in the non-persistent memory based on a set of values, wherein each value of the set of values is associated with one of a set of vertices of the directed graph in the non-persistent memory, and wherein at least one of the set of values indicate that at least one of the set of vertices of the directed graph in the non-persistent memory is triggerable;
        determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event;
        updating, with the computer system, the directed graph in the non-persistent memory based on the set of triggered vertices, wherein updating the directed graph comprises, for each respective triggered vertex of the set of triggered vertices:
       updating a first value associated with the respective triggered vertex based on the event, where the first value indicates whether the respective triggered vertex is triggerable;
       updating a respective adjacent vertex to indicate that the respective adjacent vertex is triggerable, wherein the respective adjacent vertex is associated with a directed graph edge of the respective triggered vertex;
        updating, with the computer system, the serialized array of vertices by serializing the directed graph in the non-persistent memory after updating the directed graph in the non-persistent memory based on the set of triggered vertices; and
        persisting, with the computer system, the serialized array of vertices to the persistent storage after the serialized array of vertices is updated by serialization.



It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-19 of U.S. Patent No. 11,132,403 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,24 of  instant application 17/015,074 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template while  claim 1,19 of U.S. Patent No. 11,132,403,  selecting is based on whether the event satisfies any of the set of conditions; deserializing, with the computer system, the serialized array of vertices to generate a directed graph in a non-persistent memory, wherein the directed graph encodes the set of conditions, set of vertices, set of entities, and set of directed edges; determining, with the computer system, a set of triggered vertices from the set of triggerable vertices based on which of the set of triggerable vertices are associated with the set of conditions satisfied by the event is absent of the limitation from instant application 17/015,071 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-20 (17/015,071) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,028 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,074
Co-pendingUS application: 17/015,028
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.


Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising:
 	 receiving, with a computer system, a request via an application program interface (API), wherein the request comprises a callback address; 
 	determining, with the computer system, a query based on a set of query parameters; 


 	determining, with the computer system, a target graph portion template based on the query; 
 	searching, with the computer system, a set of directed graphs to determine a set of graph portions based on the query, where each of the set of graph portions match the target graph portion template, and wherein each respective directed graph of the set of directed graphs comprises: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories, and 
 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 



 	selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template; and 
 	sending, with the computer system, a value of the set of event records to the callback address.  



It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,028 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,028 a set of directed edges connecting respective pairs of vertices among the set of vertices; selecting, with the computer system, a set of event records, wherein each respective event records of the set of event records is indicated to occur before or during a vertex of a respective graph portion matching the target graph portion template, while  instant claim 1,20 of U.S. Application No. 17/015,074, determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template,  is absent of the limitation from the co-pending application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.

Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of co-pending U.S. Application No. 17/015,042 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application
Instant US application: 17/015,074
Co-pendingUS application: 17/015,042
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
 	each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 	a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
 	determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.




Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 	obtaining, with a computer system, program state of a self-executing protocol, wherein the program state comprises: 
 	a set of conditional statements; 
 	a first identifier of a first entity; and 
 	a directed graph, the directed graph comprising a set of vertices and a set of directed edges connecting respective pairs of vertices among the set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories; 
 	receiving, at an application program interface of the computer system, an event message comprising a set of parameters; 
 	selecting, with the computer system, a first subset of vertices triggered by the event message based on the set of parameters; 
 	selecting, with the computer system, a second subset of vertices based on the first subset of vertices, wherein the second subset of vertices is associated with the first subset of vertices via the set of directed edges; 
 	determining, with the computer system, an aggregated parameter based on a subset of conditional statements, wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices, and wherein the respective vertex is associated with a first category label of the set of mutually exclusive categories that is associated to each of the other vertices associated with the subset of conditional statements; and 
 	storing, with the computer system, the aggregated parameter in memory.




It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of U.S. Application No. 17/015,042 to arrive at the claims 1-20 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,042 determining, with the computer system, an aggregated parameter based on a subset of conditional statements, wherein each respective conditional statement of the subset of conditional statements is associated with a respective vertex of the second subset of vertices, and wherein the respective vertex is associated with a first category label of the set of mutually exclusive categories that is associated to each of the other vertices associated with the subset of conditional statements, while  instant claim 1,20 of U.S. Application No. 17/015,074, determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; is absent of the limitation from the co-pending application 17/015,028 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of U.S. Application No. 17/015,038 (as filed 12/20/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,074
Co-pending US application: 17/015,038
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.





Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
       executing, with one or more processors, an instance of an application, wherein: 
        program state of the instance of the application comprises a set of vertices and a set of directed graph edges,
         each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and 
         each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair; 
         serializing, with one or more processors, the set of vertices in a serialized data format and storing a record comprising the serialized set of vertices in a first persistent storage of a first computing device of a plurality of computing devices communicatively coupled to each other via a network; 
         distributing, with one or more processors, the serialized set of vertices to a second computing device of the plurality of computing devices;  
        deserializing, with one or more processors, the serialized set of vertices with the second computing device to generate a second instance of a directed graph, wherein the second instance of the directed graph encodes the set of vertices and the set of directed graph edges in non-serialized data format; 
        storing, with one or more processors, the second instance of the directed graph in a second persistent storage, wherein the second persistent storage is a local persistent storage of the second computing device;
        receiving, with one or more processors, a message encoding a graph portion template, wherein the graph portion template comprises a first vertex template and an edge template, and wherein the first vertex template is associated with a first category label of the set of mutually exclusive category labels, and wherein the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
        querying, with one or more processors, a data structure of the second persistent storage based on the graph portion template to retrieve a subset of vertices encoded in the second instance of the directed graph; 
        computing, with one or more processors, a response value based on the subset of vertices; and 
        sending, with one or more processors, a response comprising the response value from the second computing device to a response destination indicated by the message.



 It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,038 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,038 each vertex of the set of vertices comprises an identifier and a category label of a set of mutually exclusive category labels, and each of the set of directed graph edges associates a pair of the set of vertices and a direction from a tail vertex of the pair to a head vertex of the pair, while  instant claim 1,20 of U.S. Application No. 17/015,074, determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; is absent from the co-pending application 17/015,038 claim 1, 20.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.















Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of co-pending U.S. Application No. 17/015,065.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.
Instant US application: 17/015,074
Co-pending US application: 17/015,065
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.




Claim 1, 20  A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	determining, with a computer system, a set of features associated in memory of the computer system with a set of vertices of a first directed graph, wherein a feature of the set of features is associated in memory of the computer system with a category type comprising a set of mutually exclusive categories;
 	 obtaining, with the computer system, a set of feature values associated with the set of vertices, wherein each respective vertex of set of vertices is associated with a respective subset of feature values, wherein: 
 	each feature value is associated with a feature of the set of features, and 
 	the respective subset of feature values comprise a respective category of the set of mutually exclusive categories; 
 	selecting, with the computer system, a first subset of features based on the set of feature values, wherein the selecting comprises: 
 	determining a plurality of candidate subsets of features; 
 	determining a plurality of feature subset scores associated with the plurality of candidate subsets of features based on a category label selected from the set of mutually exclusive categories and the set of feature values; and 
 	selecting the first subset of features based on the plurality of feature subset scores; performing, with the computer system, a first operation to determine a set of extracted feature values, the first operation comprising: 
 	determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 	determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph; 
 	determining, with the computer system, a metric based on a distance between the first multidimensional vector and a second multidimensional vector of a second directed graph;
 	 determining, with the computer system, whether the metric satisfies a first threshold; and 
 	storing, with the computer system, the metric in persistent storage.


 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,065 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,065 determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph;  while  instant claim 1,20 of U.S. Application No. 17/015,074, determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; is absent from the co-pending application 17/015,065 claim 1,20. Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.


Claims 1-24 (17/015,074) are rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claims 1-20 of co-pending U.S. Application No. 17/015,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims perform the same steps as the claims in the instant application.

Instant US application: 17/015,074
Co-pending US application: 17/015,071
Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: 
 obtaining, with a computer system, a directed graph encoding a symbolic artificial intelligence (AT) model used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein: 
each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of mutually-exclusive categories, and 
 a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity; 
 determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; 
 obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; and 
 	providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph.


Claim 1,20, A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computing system, effectuate operations comprising: 
 	obtaining, with a computing system, program state of a self-executing protocol, wherein the program state encodes: 
 	a set of conditional statements; 
 	a set of entities, wherein the set of entities comprises a first entity; 
 	a directed graph, the directed graph comprising: 
 	a set of vertices, wherein each respective vertex of the set of vertices is associated with a respective category label of a set of mutually exclusive categories; 
 	a set of directed edges connecting respective pairs of vertices among the set of vertices; 
 	obtaining, with the computing system, an entity profile of the first entity, wherein:
 	 the entity profile comprises a first graph portion template, 
 	the first graph portion template comprises a first vertex template and an edge template, 
 	the first vertex template is associated in memory with a first category label of the set of mutually exclusive category labels, and 
 	the edge template specifies an edge direction to or from a vertex matching the first vertex template; 
 	determining, with the computing system, whether the first graph portion template matches a graph portion in the directed graph based on a first vertex of the directed graph matching the first vertex template and a first directed edge of the directed graph matching the edge template; 
 	determining, with the computing system, an outcome score based on the first graph portion template matching the graph portion in the directed graph; 
 	determining, with the computing system, whether the outcome score satisfies an outcome score threshold; and
 	 in response to the outcome score satisfying the outcome score threshold, storing, with the computing system, a value indicating that the outcome score satisfies the outcome score threshold



 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claim 1-20 of co-pending U.S. Application No. 17/015,071 to arrive at the claims 1-24 of the instant application 17/015,074 because the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before and the only difference particularly claim 1,20 of  co-pending application 17/015,071 determining a set of input values by increasing a set of feature values associated with the first subset of features with a set of weights; and 
 determining the set of extracted feature values based on the set of input values, wherein the set of extracted feature values comprises a first multidimensional vector associated with the first directed graph;  while  instant claim 1,20 of U.S. Application No. 17/015,074, determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template, wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of mutually-exclusive categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges; obtaining, with the computer system, a set of model parameter values for a machine learning model based on the graph portion template; is absent from the co-pending application 17/015,071 claim 1,20. Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al., (hereafter Muchinsky), US Pub.No. 2016/0012149 published Jan,2016 Babikov,Pavel et al., (hereafter Babikov), US Pub.No. 2005/0065955 published Mar,2005 in view of Ghibril et al., (hereafter Ghibril), US Pub.No. 2019/0164087 based on provision application filed on Nov,2017

As to claim 1,20, Muchinsky teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: (Muchinsky: 0045,0047 – – Muchinsky teaches both hardware and software particularly computer readable program instruction for storing in a computer readable storage medium such as EPROM,SRAM and like): 
 “obtaining, with a computer system a directed graph encoding a symbolic used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein” (Muchinsky :fig 3, 0025,0027-0028, line 1-8 – Muchinsky teaches defining directed graph for example element 300 identifying graph edge, and respective vertices as detailed in fig 3, 5); 
 “each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of categories” (Muchinsky: 0032-0033 – Muchinsky teaches direct graph data structure defining unique vertex and linking relationship identifying respective categories), and 
 “a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity” (Muchinsky: 0030, fig 7 -Muchinsky teaches set of conditional statements with respect to target vertex for example satisfying set criteria identifying change in vertex entity including scores); 
 “determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template” Muchinsky: 0036-0038 – Muchinsky teaches direct graph data structure entity information for example element 406,408,410 of the vertex, vertices code(s) forming the respective graph portion template as entity manager identifies respective entity ID, linking vertices); “ wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges” (Muchinsky : fig 3, fig 9, 0034 – Muchinsky teaches identifying labels and/or messages between vertices and entity linking the vertex from the direct graph entities); 
 “obtaining, with the computer system, a set of model parameter values for a based on the graph portion template” (Muchinsky : fig 4-5, 0025-0026 – Muchinsky teaches graph data structure defining set of parameters including vertex, entity identifiers, and the record identifier is part of the graph template); and 
 “providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph” (fig 8, 0033 – Muchinsky teaches direct graph data structure defining entity vertex, entity identifier generating edges between vertices is part of the edge template updating respective score  matches their entity IDs).
 	It is however, noted that Muchinsky does not teach mutually exclusive categories.  On the other hand, Babikov teaches “mutually exclusive categories” (Babikov: para 0018,0026 – Babikov teaches generating polyhierarchical of criteria that automatically identifies dependences, relationship between nodes of classification categories, further Babikov teaches subcategories corresponds to category of objects and supporting various options including mutually exclusive of object(s) from the categories of the directed acyclic graph (tree structure) that including selection of sub-tree nodes identifying respective categories of parent-child entity relationships) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph
objects of identified properties describing classification categories of Babikov et al., into using vertex scores for vertices in an entity graph of Muchinsky et al., because both Muchinsky, Babikov teaches direct graph supporting entity relationship between vertices (Muchinsky: fig 1-2 Abstract; Bbaikov: Abstract, fig 2-3) and they both are from the same field of endeavor.  Because both Muchinsky, Babikov teaches directed graph data structure, it would have been obvious to users of Muchinsky define graph object properties that including identifying categories from the parent-child relationship between mutually distant categories identifying vertex, edges that of specific interest (Babikov: 0026) to perform different facets, while selection supporting arbitrary order selection i.e, classification categories formed dynamically in run-time allows to access different graph tree categories built using any number of mutually exclusive categories (Babikov: 0029).  It is however, noted that Muchinsky, Babikov do not teach “artificial intelligence (AT) model,  machine learning model”.  On the other hand, Ghibril disclosed “artificial intelligence (AT) model,  machine learning model” (Ghibril: Abstract, 0054,0059 – Ghibril teaches machine learning algorithm , prediction  particularly defining intelligent entities used a trained model in overall intelligent framework including entities in a directed graph configuration environment 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine intelligent entities providing framework manages trained data using artificial intelligence or machine learning algorithms of Ghibril et al., into users of Muchinsky, Babikov because that would have allowed users to use distributed portions of defined entities across directed graph configuration thereby improving executing complex tasks, scaling, reutilizing multiple intelligent entities (Ghibril: 0005, 0017)


As to claim 2 Muchinsky disclosed:
 	“obtaining a conditional statement parameter, wherein the conditional statement parameter is used by the conditional statement” (Muchinsky: 0030-0031, fig 7); 
 	“wherein obtaining the set of model parameter values comprises selecting a parameter of the set of model parameter values based on the conditional statement parameter” (Muchinsky : fig 4-5, 0025-0026).

As to claim 3 Muchinsky, disclosed:
 	“determining a map indicating a first graph portion of the directed graph,    wherein the map comprises identifiers for vertices of the directed graph”        (Muchinsky: 0025,0031); and 
 	“determining a second outcome score using the set of model parameters based on the map” (Muchinsky: 0029-0030).

As to claim 4 Muchinsky, Ghibril disclosed:
 	“using a first neural network based on the first directed graph and the set of model parameter values to determine the first outcome score (Muchinsky: 0028-0029), “wherein the machine learning model comprises the first neural network” (Ghibril: Abstract, 0017); 
 	“updating the map multiple times to generate a plurality of simulated directed graphs, wherein a first simulated directed graph matches the first graph portion with respect to vertex categories (Muchinsky: 0034-0035), and wherein each of the simulated directed graphs is a subgraph of the first directed graph” (Muchinsky:0039-0040) ;
 	 “determining a set of simulated outcome scores with the neural network based on the plurality of simulated directed graphs and the set of model parameter values     (fig 3, 0026,0030), wherein the plurality of simulated outcome scores comprises the second outcome score (Muchinsky: 0026-0027), and wherein using the neural network based on the first simulated directed graph provides the second outcome score (Muchinsky: 0030-0031); 
 	“selecting the second outcome score of the set of simulated outcome scores based a difference between the second outcome score and the first outcome score” (Muchinsky: 0032-0033); 
 	“selecting the first graph portion based on the selection of the second outcome score” (Muchinsky : fig 10, 0035); and 
 	“sending an indicator associated with the first graph portion to the first entity” (Muchinsky: 0031-0032).

As to claim 5 Muchinsky  disclosed: “wherein the directed graph is a first directed graph, and wherein the set of features is a first set of features, and wherein determining the first graph portion comprises” (Muchinsky  : fig 1-2): 
 	“using a first neural network based on the first directed graph and the set of model parameter values to determine the first outcome score” (Muchinsky: 0026-0027), “wherein the machine learning model comprises the first neural network” (Ghibril: Abstract, 0021); 
 	“updating the map multiple times to generate a plurality of sets of features, wherein each respective set of features is different from the first set of features” (Muchinsky : 0031-0032) ; 
 	“determining a set of simulated outcome scores based on the plurality of sets of features using the set of model parameter values and the neural network” (Muchinsky : fig 3, 0026,0030), “wherein the plurality of simulated outcome scores comprises the second outcome score, and wherein using the neural network based on a first set of features provides the second outcome score” (Muchinsky: 0029-0030);
 	“selecting the second outcome score of the set of simulated outcome scores based a difference between the second outcome score and the first outcome score” (Muchinsky: 0030-0033);
  	“selecting the first graph portion based on the first graph portion being associated with first set of features” (Muchinsky: fig 1-2, 0035-0036); and
 	“sending an indicator associated with the first graph portion to the first entity” (Muchinsky: 0024-0025)

As to claim 6 Muchinsky disclosed::
 	“obtaining a plurality of directed graphs” (Muchinsky: fig 3-4);
 	“determining multiple sets of features, wherein each respective set of features is determined based on a respective directed graph of the plurality of directed graphs” (Muchinsky: fig 3-4, 0025-0026) ;
 	“determining the set of model parameter values by training a version of the machine learning model based on the multiple sets of features and a set of training outputs” (Ghibril: 0021,0023-0024);
 	“storing the set of model parameter values in a record of a database, wherein the record is associated with a set of labels, and wherein a search through the database using the set of labels provides an identifier of the record” (Muchinsky: fig 3, 0026,0030,0033).

As to claim 7 Muchinsky disclosed::
 	“determining a set of values in a non-Euclidean domain based on the multiple sets of directed graphs, and wherein determining the set of values in the non-Euclidean domain comprises determining a matrix inversion of a diagonal of an adjacency matrix of the directed graph” (Muchinsky: 0040-0042).
As to claim 8 Muchinsky disclosed:
 	“obtaining a first transaction score, wherein the first transaction score is associated with a first transaction indicated to have triggered or activated a first vertex of a first directed graph of the plurality of directed graphs” (Muchinsky: 0026, 0030);
 	“obtaining a second transaction score, wherein the second transaction score is associated with a second transaction indicated to have triggered or activated a second vertex of a second directed graph of the plurality of directed graphs” (Muchinsky: 0028-0030);
 	“aggregating the first score and the second score to form an aggregated score, the aggregating comprising a summation operation; and determining the set of model parameter values during a training operation based on the aggregated score” (Muchinsky : 0030-0031,0033).

As to claim 9 Muchinsky disclosed “wherein obtaining the plurality of directed graphs comprises obtaining the plurality of directed graphs from a tamper-evident, distributed ledger” (Muchinsky: 0033-0034)

As to claim 10,  Ghibril disclosed selecting the machine learning model based on the set of features, wherein obtaining the set of model parameter values comprises selecting a model parameter value based on the selected learning model” (Ghibril: 0043,0054).

As to claim 11 Ghibril disclosed “ determining a second set of features based on the selected learning model and the directed graph, wherein obtaining the set of model parameter values comprises selecting a model parameter value based on the second set of features” (Ghibril: 0040, 0043).

As to claim 12 Muchinsky disclosed “wherein the first set of features and the second set of features are orthogonal to each other” (Muchinsky: 0029).

As to claim 13,  Muchinsky disclosed: ”determining the outcome score using the set of model parameter values” (Muchinsky: 0026); and 
 	“in response to a determination that the outcome score satisfies a warning threshold, sending a message to the first entity associated with the warning threshold” (Muchinsky: 0025, 0028, 0034).

As to claim 14,  Ghibril disclosed “obtaining the set of model parameter values from a record stored on a cloud computing resource” (Ghibril: 0025,0042,0052).

As to claim 15, Ghibril disclosed “ wherein obtaining the set of model parameter values comprises: determining an entity role associated with the entity” (Ghibril: 0021); and 
 	“selecting a model parameter value of the set of model parameter values based on the entity role” (Ghibril: 0023,0043)

As to claim 16,Ghibril disclosed  “wherein the machine learning model comprises a neural network, and wherein the model parameter values comprise weights for neurons of a neural network” (Abstract, 0017) 

As to claim 17 Muchinsky disclosed
 	“obtaining a second set of model parameter values associated with an entity identifier” (Muchinsky: 0030-0031); 
 	“determining a second outcome score based on the second set of model parameter values” (Muchinsky: 0030-0031); and 
 	“based on a comparison between the first outcome score and the second outcome score, causing a transaction that updates a score associated with an entity identified by the entity identifier, wherein the score is stored in tamper-evident, distributed ledger” (0028,0030, 0055)

As to claim 18, Muchinsky disclosed, “wherein determining the set of model parameter values comprises steps for determining the set of model parameter values” (.Muchinsky: fig 3, 0026,0030 – Muchnisky teaches metadata such as identifying records, scores, calculated entropy value)

As to claim 19 Muchinsky disclosed “wherein determining the outcome score comprises steps for determining the outcome score” (Muchinsky : Abstract, 0026).


Claims 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (Anderson), US Pub.No. 2019/0197357 published Jun,2019 in view of Schafer et al., (Schafer), US Pub.No. 2019/0354582 filed on May,2019.

As to claim 21, Anderson teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising” (Anderson: 0029, fig 5): 
 	“obtaining, with a first computer system controlled by a first entity, a first training set, the first training set comprising a plurality of pairs of symbolic AI models and logs of state of the symbolic AI models” (fig 3B, 0085-0086 – Anderson teaches machine learning training data along with artificial intelligence used in detecting respective rules and parameters creating list of indexes as entities for the training data); 
 	“training, with the first computer system, a first machine learning model on the first training set, wherein training comprises iteratively adjusting parameters of the first machine learning model based on a first objective function” (fig 3A-3B,0090-0091,0094 – Anderson teaches training set using machine/deep learning framework using training data, based on the parameters used in training data sets); 
 	“after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set” (; 
 	obtaining, with the second computer system, a second training set, the second training set comprising a plurality of pairs of symbolic AI models and logs of state of the symbolic AI models, the second training set being different at least in part from the first training set; 
 	training, with the second computer system, a second machine learning model that includes the first machine learning model on the second training set, wherein training comprises iteratively adjusting parameters of the second machine learning model based on a second objective function; and 
 	after training the second machine learning model, storing, with the second computer system, the second machine learning model in memory.
It is however, noted that Anderson does not teach “after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set”, although Anderson teaches artificial intelligence and using machine learning data (Anderson: Abstract).  On the other hand, Schafer disclosed  “after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set” (Schafer: fig 2-3, 0029-0030)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine identifying errors associated with the entity particularly identifying labelled training , analyzing training feature of Schafer into using artificial intelligence computing environments of Anderson because that would have allowed user of Anderson uses training data with respect to defined rules and/or parameter while creating index listing and tracking errors, exceptions in analyzing and classifying field data (Schafer: Abstract, 0004)

As to claim 22  the combination of Anderson, Schafer disclosed:
 	“the first machine learning model as a sub-model having an output” (Anderson: 0045; Schafer: fig 5, 0061); 
 	“an error-correcting machine learning model as a sub-model having an input based on the output of the first machine learning model” (Schafer: fig 3, 0046) , wherein training the second machine learning model comprises iteratively adjusting parameters of the error-correcting machine learning model without changing parameters of the of the first machine learning model while adjusting parameters of the error-correcting machine learning model” (Schafer: fig 3, 0047, 0050) 

As to claim 23 the combination of Anderson, Schafer disclosed:
wherein: “parameters of the second machine learning model are initialized to values of parameters of the first machine learning model before being iteratively adjusted during training of the second machine learning model” (fig 5, 0060-0061)

As to claim 24 the combination of Anderson, Schafer disclosed:
 	“wherein the first and second machine learning models are non- symbolic artificial intelligence models comprising steps for machine learning” (Schafer: 0068-0069).











Conclusion

The prior art made of record
				a.  	US Pub. No.  	2016/0012149
				b. 	US Pub. No. 		2005/0065955
				c. 	US Pub. No.		2019/0164087
				d. 	US Pub.No. 		2019/0197357
				e. 	US Pub.No. 		2019/0354582










 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154